Citation Nr: 1748670	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-08 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable rating prior to November 25, 2014, in excess of 40 percent from November 25, 2014 to January 10, 2016, and a compensable rating thereafter for right hip bursitis.  

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from January 1980 to January 1988, from December 2002 to January 2004, from June 2005 to December 2005, and from April 2007 to October 2009.

This matter is on appeal from May 2010 and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The issue of an increased rating for right hip bursitis is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's preexisting left knee disability was aggravated by active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to service connection for a preexisting left knee disorder that she asserts was aggravated by active service.  

Specifically, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In cases of preexisting disorders and aggravation, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the disease or injury existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  

If the disorder is noted upon entry into service, the Veteran has the burden of establishing aggravation by showing that the preexisting disorder has increased in severity as a result of active duty service.  See 38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  On the other hand, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

If such an increase in severity is shown, it is presumed to have been aggravated absent clear and unmistakable evidence that the increase in disability is due to the natural progression of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

As an initial matter, the evidence, including the Veteran's own statements, indicate that she had a left knee disorder due to a meniscectomy prior to active duty.  Therefore, there is clear and unmistakable evidence that the Veteran had a preexisting left knee disorder prior to active service and the presumption of soundness does not attach.  See Wagner at 1096 (2004).   

However, while the Veteran's left knee disorder preexisted service, the evidence of record indicates that her left knee disorder was aggravated by active service.  Specifically, the service treatment records in conjunction with the Veteran's credible statements indicate that the Veteran experienced and sought treatment for her left knee pain that increased in severity during service.  Moreover, the records reflect that the Veteran experienced a left knee meniscus tear along with "severe degenerative changes" during service.  Additionally, the objective medical evidence contains numerous reports and opinions from the Veteran's treating physicians which indicate that her left knee condition worsened during service due to the "vigorous activities required of military demands," including "carrying heavy patients and all the equipment," which adversely affected her knee joint.  As such, the Veteran's condition was clearly aggravated during service.

Next, there is no clear and convincing evidence that the Veteran's condition was due to the natural progression of the disease.  In arriving at this conclusion, the Board acknowledges that the negative evidence includes an August 2015 VA examiner's report which states the increase in severity to the Veteran's left knee was due to the normal progression of the disorder.  Nevertheless, the Board concludes that this opinion does not amount to clear and convincing evidence that the worsening of the disorder was merely due to the natural progression of the disorder.  As mentioned above, the Veteran sought treatment during active duty service on a number of occasions and sustained a meniscus tear with severe degenerative changes, and her claims of vigorous physical activity and heavy lifting are consistent with her in-service duties. 

Therefore, the Board concludes that the weight of the evidence supports that the Veteran's preexisting left knee disorder increased in severity as a result of active duty, or at the very least, the evidence is in equipoise, and service connection should be granted.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or assist, such error was harmless and need not be further considered.  


ORDER

Service connection for a left knee disorder is granted.


REMAND

Additional development is required before this appeal may be adjudicated.  Specifically, at her hearing before the Board in August 2017, the Veteran stated that her service-connected right hip bursitis has worsened since her most recent VA examination in January 2016.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

Therefore, in light these contentions, the Board concludes that an additional VA examination is necessary to determine the current nature and extent of her service-connected right hip bursitis. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Denver, Colorado, since June 2017, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for an examination with an examiner different from the January 2016 VA examiner, to determine the current nature and extent of her service-connected right hip bursitis.  The claims folder should be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  All findings and comments should be set forth in a legible report, and any opinions should be accompanied by a thorough discussion explaining the basis for the given opinion.

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued.  When completed, the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


